EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with John Hilten on July 29, 2021.
 	
 3. 	Please amend claims 1-8 and 11-19 as follows:

In the Claims

1.  	(Currently amended) A wireless device comprising:
a housing including a front panel, a rear panel, and side edges, the front panel arranged in a front side of the housing and the front panel being associated with a display device configured to display a graphical user interface, the rear panel arranged on a rear side of the housing, and the side edges being arranged between the rear panel and the front panel; 
a processor configured to execute instructions stored in a memory; 
a rear touchscreen input arranged in the rear panel configured to receive a user input on the rear side; 
a touchscreen associated with the display device and the touchscreen configured to receive a user input on the front panel; 

the display device in response at least in part to the processor being further configured to display a rear touchscreen input customization user interface on the graphical user interface to request a user's designation, the rear touchscreen input customization user interface displays graphical user interface elements to request enablement functionality of the rear touchscreen input to enable the rear touchscreen input and a plurality of enablement functionalities of advanced user controls to enable the advanced user controls on the graphical user interface of the front panel, each of the advanced user controls being configured to receive a user's designation of a different type of user input applied to the rear touchscreen input for a corresponding type of one of the advanced user controls and thereafter set the user's designation of the different type of user input of the rear touchscreen input to the corresponding type of one of the advanced user controls; and 
 	the processor configured to display a corresponding type of one of the advanced user controls on the graphical user interface displayed on the display device to provide additional functionality as a part of the graphical user interface in response to receiving a type of user input applied to the rear touchscreen input that has been set for the corresponding type of one of the advanced user controls, 
	wherein the advanced user controls comprise at least a user menu functionality that is generated by the processor and displayed on the graphical user interface to provide the user menu with a plurality of possible actions for the user to choose for implementing one of the plurality of possible actions;
    wherein the type of user input applying to the rear input for each of the plurality of enablement functionalities of advanced user controls comprises at least a soft touch, a hard touch, a single click, a double-click, and a press and hold;
wherein the wireless device comprises at least one of a wireless phone, a mobile phone, user equipment, a tablet computer, and a smartphone; and  
wherein the wireless device further comprises a transceiver configured to connect to a wireless network over a communication channel.  

the advanced user controls further comprise at least one of the following: 

the processor is further configured to implement one of the plurality of possible actions in response to the user selecting one of the plurality of possible actions from the user menu displayed on the graphical user interface.  

3.  	(Currently amended) The wireless device according to claim 2 wherein: 
the advanced user controls comprise the content peek functionality generated by the processor and displayed on the graphical user interface to provide a peek of content in response to [[a]] the user touching one of the following: one of a plurality of contents on the graphical user interface and one of a plurality of objects on the graphical user interface; and 
the content peek functionality providing an image associated with the content without opening the content.  

4.  	(Currently amended) The wireless device according to claim 2 wherein the advanced user controls comprise the pop functionality generated by the processor and the graphical user interface to provide an execution in response to [[a]] the user touching one of the following: one of a plurality of contents on the graphical user interface and one of a plurality of objects on the graphical user interface.  

5.  	(Currently amended) The wireless device according to claim [[1]] 2 wherein the advanced user controls comprise the trackpad functionality generated by the processor and the processor further configured to provide the trackpad functionality on the graphical user interface in response to [[a]] the user touching the rear touchscreen input.  
the user touching the rear touchscreen input.  

7.  	(Currently amended) The wireless device according to claim 5 wherein the trackpad functionality generated by the processor is configured to implement cursor control and/or pointer control on the graphical user interface in response to [[a]] the user touching the rear touchscreen input.  

8.  	(Currently amended) The wireless device according to claim 1 further comprising: 
a button arranged on the rear panel in a position to be actuated by [[a]] the user when the user is holding the housing in their hand with the front panel facing the user; and 
the button is recessed into the rear panel of the housing.  

9.  	The wireless device according to claim 2 wherein: 
the processor is further configured to implement one of the plurality of possible actions in response to the user selecting one of the plurality of possible actions from the user menu displayed on the graphical user interface;
 the advanced user controls further comprise the content peek functionality generated by the processor and displayed on the graphical user interface to provide a peek of content in response to the user touching one of the following: one of a plurality of contents on the graphical user interface and one of a plurality of objects on the graphical user interface; 
the content peek functionality providing an image associated with the content without opening the content; and 
the advanced user controls further comprise the pop functionality generated by the processor and the graphical user interface to provide an execution in response to the user touching one of the following: one of the plurality of contents on the graphical user interface and one of the plurality of objects on the graphical user interface.  



11.  	(Currently Amended) A process to implement a wireless device comprising: 
configuring a housing to include a front panel, a rear panel, and side edges, the front panel arranged in a front side of the housing and the front panel being associated with a display device configured to display a graphical user interface, the rear panel arranged on a rear side of the housing, and the side edges being arranged between the rear panel and the front panel; 
arranging a rear touchscreen input on the rear panel of the housing and the rear touchscreen input configured to receive a user input; 
arranging a touchscreen associated with the display device of the front panel and the touchscreen configured to receive a user input; 
configuring a processor to execute instructions stored in a memory; 
receiving a user input applied to the rear touchscreen input on the rear panel of the housing, by the processor, and providing advanced user controls on the graphical user interface displayed on the front panel; 
generating on the display device, by the processor, display of a rear touchscreen input customization user interface on the graphical user interface to request a user's designation, the rear touchscreen input customization user interface displays graphical user interface elements to request enablement functionality of the rear touchscreen input to enable the rear touchscreen input and a plurality of enablement functionalities of advanced user controls to enable the advanced user controls on the graphical user interface, each of the advanced user controls being configured to receive a user's designation of a different type of user input applying to the rear touchscreen input for a corresponding type of one of the advanced user controls and thereafter set the user's designation of the different type of user input of the rear touchscreen input to the corresponding type of one of the advanced user controls; and 
displaying a corresponding type of one of the advanced user controls on the graphical user interface displayed on the front panel to provide additional functionality 
 	wherein the advanced user controls comprise at least a user menu functionality that is generated by the processor and displayed on the graphical user interface to provide the user menu with a plurality of possible actions for the user to choose for implementing one of the plurality of possible actions;
    wherein the type of user input applying to the rear input for each of the plurality of enablement functionalities of advanced user controls comprises at least a soft touch, a hard touch, a single click, a double-click, and a press and hold;
wherein the wireless device comprises at least one of a wireless phone, a mobile phone, user equipment, a tablet computer, and a smartphone; and 
wherein the wireless device further comprises a transceiver configured to connect to a wireless network over a communication channel.  
 	 
12.	 (Currently amended) The process according to claim [[11]] 14 wherein the trackpad functionality generated by the processor is configured to implement gesture input for [[a]] the user touching the rear touchscreen input.  

13.  	 (Currently amended) The process according to claim [[11]] 14 wherein the trackpad functionality generated by the processor is configured to implement cursor control and/or pointer control on the graphical user interface in response to [[a]] the user touching the rear touchscreen input.  

14.  	(Currently amended) The process according to claim 11 wherein: 
the advanced user controls further comprise at least one of the following: and


the process further comprising implementing one of the plurality of possible actions in response to the user selecting one of the plurality of possible actions from the user menu displayed on the graphical user interface.  

15. 	 (Currently amended) The process according to claim 14 wherein: 
the advanced user controls comprise the content peek functionality and further comprising generating by the processor and displaying on the graphical user interface a peek of content in response to [[a]] the user touching one of the following: one of a plurality of contents on the graphical user interface and one of a plurality of objects on the graphical user interface; and
 the content peek functionality providing an image associated with the content without opening the content.  

16.  	(Currently amended) The process according to claim 14 wherein the advanced user controls comprise the pop functionality and further comprising generating by the processor and the graphical user interface an execution in response to [[a]] the user touching one of the following: a plurality of contents on the graphical user interface and a plurality of objects on the graphical user interface.  

17.  	(Currently amended) The process according to claim [[11]] 14 wherein the advanced user controls comprise the trackpad functionality and further comprising generating by the processor the trackpad functionality on the graphical user interface in response to [[a]] the user touching the rear touchscreen input.  

18.  	(Currently amended) The process according to claim 11 wherein:
 the rear touchscreen input further comprises a button arranged on the rear panel in a position to be actuated by [[a]] the user when the user is holding the housing in their hand with the front panel facing the user; and


19.  	(Currently amended) The process according to claim [[11]] 15  
wherein the advanced user controls further comprise the content peek functionality and further comprising generating by the processor and displaying on the graphical user interface a peek of content in response to the user touching one of the following: one of a plurality of contents on the graphical user interface and one of a plurality of objects on the graphical user interface; and 
wherein the advanced user controls further comprise the pop functionality and further comprising generating by the processor and the graphical user interface an execution in response to the user touching one of the following: one of the plurality of contents on the graphical user interface and one of the plurality of objects on the graphical user interface.  

20.  	The process according to claim 11 further comprising receiving the user input to modify an operation of the processor in response to receiving an input from the rear touchscreen input.



Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144